Citation Nr: 0631880	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-41 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for rupture L4-L5, 
otherwise claimed as low back condition.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq. 


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 until 
November 1945.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2005, the Board denied the claim, and the case was appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).


FINDING OF FACT

In May 2006, the Board was notified by the Court that the 
veteran died on April [redacted], 2006.


CONCLUSION OF LAW

Because of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  On May 19, 2006, the Court vacated the Board's May 
2005 decision and dismissed the case for lack of 
jurisdiction.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106.


ORDER

The appeal is dismissed.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


